Mr. Justice Thompson delivered the opinion of the court. 4. Instructions, § 118*—refusal, of instruction supported by scintilla of evidence. The refusal of a requested instruction is not error even though supported by a scintilla of evidence. 5. Mines and minerals, § 176*—when evidence sufficient to sustain verdict for miner in action for injuries. The evidence held sufficient to sustain a verdict for the plaintiff in an action for injuries to a miner, where it appeared that a broken rim of the hip joint was due to the dangerous condition of a railway track in a mine, notwithstanding the plaintiff worked for two weeks after his injury. 6. Trial, § 123a*—when argument not prejudicial. An argument of counsel to the jury concerning the dangerous nature of a miner’s work, and as to the safeguards the law requires in mines, held not erroneous in an action for injuries due .to the failure of a mine operator to comply with section 21 of the Miners’ Act (J. & A. IT 7495). 7. Damages, § 124*—when verdict for broken rim of hip joint not excessive. A verdict for $5,000 held not excessive for an injury to a miner thirty-six years old, earning $50 every two weeks, consisting of a broken rim of the hip joint, which left one leg two inches shorter than the other, and the plaintiff more or less permanently disabled for life.